DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 12/04/2020. Claims 2 and 13 have been amended. Claim 1 has been cancelled. No claims have been added. Claims 2-16 are pending and an action is as follows.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lund US 2004/0199568 (hereinafter Lund), in view of Pettus et al US 2014/0233460 (hereinafter Pettus).

Regarding claim 2, Lund teaches an apparatus 100 of Figure 1 of Lund comprising: 

a first blade in the enclosure, the first blade having a radio transceiver to communicate with a radio transceiver of a second blade (Each blade server 406 comprises a transceiver 410-414 and is able to communicate with another blade server via the communication medium 404) [Lund, Figure 4, Paragraph 44-45 and 47]; 
the second blade in the enclosure, the second blade having a radio transceiver to communicate with the radio transceiver of the first blade (East blade server 406 comprises a transceiver 410-414 and is able to communicate with another blade server via the communication medium 404) [Lund, Figure 4, Paragraph 44-45 and 47]; and 
a third blade in the enclosure 110/402, the third blade comprising a switch 140/408 to communicate with the first blade and the second blade and to establish a connection through the respective radio transceivers between the first blade and the second blade (East blade server 406 comprises a transceiver 410-414 and is able to communicate using their respective transceivers with another blade server via the communication medium 404) [Lund, Figure 4, Paragraph 44-45 and 47]. 
Lund does not explicitly teach wherein the transceivers are radio transceivers (transmitters and receivers that utilize antennas for the wireless communication of data over radio frequencies) as taught by Pettus [Pettus, Figure 2, Paragraphs 39 and 42-43 and 96-98], and that the established connection is a direct connection, by assigning a direct radio path between the radio transceiver of the first and the radio transceiver of the second blades, which is all assigned/established/coordinated by the switch (other neighboring nodes reporting network information, shown as profile information in Paragraph 66, to the blades/nodes/radio transceivers appropriate for establishing the direct connection (connection 5) between the blades/radio transceivers 204C-208C) [Pettus, Figure 2, connection 5 Paragraphs 66-68 – It 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Lund, indicating a system of blades interconnected via a backplane using transceivers, with the teachings of Pettus, indicating that the transceivers may be radio transceivers. The resulting benefit of the combination would have been the 

Regarding claim 3, the combination of Lund, in view of Pettus teaches the apparatus of claim 2, wherein the switch establishes the connection by activating the respective radio transceivers (Paragraph 47 teaches wherein the controller may control the transfer of messages between the blade servers 406 and their access to the bus) [Lund, Paragraph 47]. 

Regarding claim 4, the combination of Lund, in view of Pettus teaches the apparatus of claim 2, wherein the first blade comprises a processor package including a processor [Lund, Paragraphs 9 and 62] and the radio transceiver [See Lund Figure 4, Elements 410-414 Paragraph 45 & See also for additional supplemental support see Pettus, Paragraph 39]. 

Regarding claim 7, the combination of Lund, in view of Pettus teaches the apparatus of claim 2, wherein the switch has a radio transceiver to communicate through the respective radio transceivers of the first blade and the second blade [Lund, Figure 4, transceiver 416, Paragraphs 42, 45 and 63 (simultaneous communication between blades and their radio transceivers)]. 

Regarding claim 8, the combination of Lund, in view of Pettus teaches the apparatus of claim 2, wherein the switch has a radio transceiver to communicate with the first blade and a second radio transceiver to communicate with the second blade [Lund, Figure 4, transceiver 416, Paragraphs 42, 45 and 63 (simultaneous communication between blades using its onboard transceivers)]. 


Regarding claim 13, Lund teaches a method comprising: 
receiving a request to connect from a first blade having a radio transceiver at a switch, wherein the second blade comprises a switch [Lund, Figure 3, 301];
 sending a request to connect from the switch to a third blade having a radio transceiver, the first blade, the second blade, and the third blade being housed in a blade server enclosure; and [Lund, Figure 3, 301] 
establishing a connection by the switch through the respective radio transceivers between the first blade and the third blade [Lund, Figure 3, 301]. 
Lund does not explicitly teach wherein the transceivers are radio transceivers (transmitters and receivers that utilize antennas for the wireless communication of data over radio frequencies) as taught by Pettus [Pettus, Figure 2, Paragraphs 39 and 42-43 and 96-98], and that the established connection is a direct connection by assigning a direct radio path between the radio transceivers of the blades is established/coordinated by the switch (other neighboring nodes reporting network information, shown as profile information in Paragraph 66, to the blades/nodes/radio transceivers appropriate for establishing the direct connection (connection 5) between the blades/radio transceivers 204C-208C) [Lund, Figure 2, connection 5 Paragraphs 66-68]. Additionally it is noted that the network system of Pettus is one that utilized multi-path and multi-hop radio connections to transmit data. A source transceiver (or nearby transceiver) 206D of blade 206 (serving as a third blade) may seek to establish a multi-hop radio connection with a destination transceiver through an intermediate radio transceiver. In this situation as outlined by Pettus ¶62, a source radio transceiver (which may functionally serve as the claimed switch) or likewise data handler 414 in the switch base 402 (¶76, ¶79 & ¶105) will select 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Lund, indicating a system of blades interconnected via a backplane using transceivers, with the teachings of Pettus, indicating that the transceivers may be radio transceivers. The resulting benefit of the combination would have been the ability to interconnect multiple blades in various impromptu configurations without additional costly hardware setup expenses.

Regarding claim 14, the combination of Lund, in view of Pettus teaches the method of claim 13, wherein establishing the direction connection comprises activating the respective radio transceivers by the switch. (Paragraph 47 teaches wherein the controller may control the transfer of messages between the blade servers 406 and their access to the bus) [Lund, Paragraph 47].
 


Regarding claim 16, the combination of Lund, in view of Pettus teaches the method of claim 13, wherein receiving and sending comprise receiving through a backplane from the first blade and sending through the backplane to the third blade [Lund, Figure 4, transceiver 416, Paragraphs 42, 45 and 63 (simultaneous communication between blades using the common switch and backplane)]. 

Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, in view of Pettus as applied to claim 2 above, and further in view of Engebretsen US 2007/0027948 (hereinafter Enge).
Regarding claim 5, the combination of Lund, in view of Pettus teaches the apparatus of claim 2, wherein the first blade comprises a motherboard 516 having a front side and a back side (shown in Figures 1, 2 and 6A) [See Pettus, Figures 1, 2 and 5A/6A, Paragraphs 35 and 38 (printed circuit board blades)] and a processor 18, wherein the radio transceiver (shown as the node for wireless communication)  [See Pettus, Figures 2 and 5A/6A, Paragraphs 39-40] and the processor are attached to the front side [Pettus, Figure 1])], the first blade further comprising a second radio transceiver attached to the back side of the motherboard to communicate with another blade without communicating with the switch [Pettus, Figure 6A (depicts direct communication between the nodes 500A-B which suggests that communication occurs directly between the nodes without the use of a switch) Paragraph 39 (the nodes performing wireless communication may be located on both sides of the blades)], 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Lund, in view of Petts indicating a system of blades interconnected via a backplane using transceivers, with the teachings of Enge, indicating that communication may be performed without a the switch. The resulting benefit of the combination would have been the ability to interconnect multiple blades in various mesh network configurations without having to rely on a central switch which may reduce the occurrence of traffic bottlenecking.

	Regarding claim 6, the combination of Lund, in view of Pettus and Enge teaches the apparatus of claim 5, wherein the second blade comprises a motherboard having a front side and a back side (mentioned above that the blade has both front and back sides), wherein the radio transceiver (node for wireless communication) and the processor are attached to the front side [Pettus, Figures 1, 4 and 6A] , the second blade further comprising a second radio transceiver attached to the back side of the motherboard [Pettus, Paragraph 39 (mentioned above that both sides comprise a wireless communication node and may communicate with other boards via such communication node)]; wherein the back side of the first blade faces the back side of the second blade in the enclosure, wherein the back side transceiver of the first blade communicates with the back side transceiver of the second blade [Pettus, Figures 2 and 6A, Paragraph 39]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Lund, in view of Enge indicating a system of blades interconnected via a backplane using transceivers, with the teachings of 

Regarding claim 12, the combination of Lund, in view of Pettus and Enge  teaches the apparatus of claim 5, wherein the first blade further comprises an aperture defined by and through the motherboard proximate the second transceiver and wherein the second transceiver transmits through the aperture to a fourth blade without communicating through the switch [See Pettus, Figures 2 and 6A, 500A-500B-500C, Paragraphs 39-40 (direction communication path spanning 3 blades and their motherboard as the wireless communication nodes as mentioned above may be located on each of the blade boards directly, wherein according to paragraph 57 the antenna beam heading may be selected to allow multiple transceiver nodes to simultaneously communicate)].	
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Lund, in view of Enge indicating a system of blades interconnected via a wireless radio transceivers, with the teachings of Pettus, indicating that the direction path (beam heading) of the radio communication may be selected to allow multiple transceivers to communicate. The resulting benefit of the combination would have been the ability to increase the range of signal propagation and reduce interference with other unintended transceivers.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, in view of Pettus as applied to claim 2 above, and further in view of Padhye et al. US 2011/0087799 (hereinafter Padhye).


	Padhye teaches a steerable beam to communicate with either the second package 1022 or the third package 102n by steering the beam and wherein the switch establishes the connection by assigning a steering of the beam [Padhye, Figures 2-1, Paragraphs 18 and 31]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Lund, in view of Petts indicating a system of blades interconnected via a backplane using transceivers, with the teachings of Padhye, indicating that communication may be performed using the transceiver to transmit a beam to another blade. The resulting benefit of the combination would have been the ability to interconnect multiple blades with increased range while reducing interference to nearby devices using the directed beam.

	Regarding claim 10, the combination of Lund, in view of Pettus and Padhye teaches the apparatus of claim 9, wherein the steerable beam comprises a phased array antenna [Padhye, Paragraph 31]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Lund, in view of Petts indicating a system of blades interconnected via a backplane using transceivers, with the teachings of Padhye, indicating that communication may be steered using phased array antenna at the transceiver to transmit a beam to another blade. The resulting benefit of the combination would have been the ability to interconnect multiple blades with increased range while reducing interference to nearby devices using the directed beam.
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 

The Applicant states, “…, Applicant understands switch blade 140 of Lund as being to communicate with one or more of blades 120. However, Applicant does not understand switch blade 140 of Lund as being to establish a direct connection between respective radio transceivers between a first and a second of blades 120 where the switch blade 140 establishes the direct connection by assigning a direct radio path between the first and the second of blades 120. That is, Applicant does not understand switch blade 140 of Lund as being to establish a direct connection between respective radio transceivers of. e.g„ Blade Server No. 1 and Blade Server No. 2 by assigning a direct radio path between Blade Server No. 1 and Blade Server No. 2. as is required by Applicant’s claims…”


The Examiner points to the combination of Lund and Pettus, where in Pettus discloses radio transceivers (transmitters and receivers that utilize antennas for the wireless communication of data over radio frequencies) as taught by Pettus [Pettus, Figure 2, Paragraphs 39 and 42-43 and 96-98], and that the established connection is a direct connection, by assigning a direct radio path between the radio transceiver of the first and the radio transceiver of the second blades, which is all assigned/established/coordinated by the switch (which may be any other neighboring nodes, including nodes found on other blades, reporting network information, shown as profile information in Paragraph 66, to the other blades/nodes/radio transceivers appropriate for establishing the direct connection (connection 5) between the other blades/radio transceivers 204C-208C) [Pettus, Figure 2, connection 5 Paragraphs 66-68 – It is noted that the neighboring nodes (such as 206A-D shown in Figure 2) are of a third blade 206 (and neighboring/proximate in location to nodes of the first and second blades 204 and 
 
All the other claims are not allowable based on the combination of references and supporting rationale of the rejections indicated above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467